 

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA
CEDAR RAPIDS DIVISION

 

ALEXIS TECHAU, Individually, and CONSENT MOTION FOR DISMISSAL
DANNISH ROBERTSON, Individually

Plaintiffs,

Vv.
Case No. 1:19-cv-00107-MAR
UNITED STATES OF AMERICA,
Honorable Mark A. Roberts

 

Defendant.

 

Plaintiffs Alexis Techau, Individually and Dannish Robertson, Individually, by and
through counsel Darwin Bunger, Zev T. Gershon, Randal D. Getz, and GERSHON
WILLOUGHBY & GETZ, LLC, hereby file this Motion for Dismissal in the above-referenced
action, and state as follows:

1. The parties have settled the above-captioned claim.
2. Counsel for Defendant has reviewed the present Motion and attached
proposed order and consents to the granting of same.

WHEREBY, it is respectfully requested that this Court dismiss the pending
claim with prejudice, with each side bearing its own costs, expenses, and fees, and with
this Court not retaining jurisdiction over the above-captioned action, this settlement, or
the United States.

Respectfully submitted,

Gershon Willoughby & Getz, LLC

Case 1:19-cv-00107-MAR Document 13 Filed 07/10/20 Page 1 of 2
TAS
Zev T. Gershon, M.D., J.B.
ztq@askthelawdoc.com
Randal D. Getz, M.D., J.D.
rdg@askthelawdoc.com
25 Hooks Lane, Suite 304
Baltimore, MD 21208
Telephone: 443.394.8800
Facsimile: 443.394-2673

Darwin Bunger, Esq. (AT0001297)
DB.Esquire@outlook.com

P.O. Box 753

320 N. 3rd St., 6th Floor
Burlington, IA 52601

Telephone: 319.372.2100
Facsimile: 319.372.2200

Attorneys for Plaintiffs Alexis Techau and
Dannish Robertson

CERTIFICATE OF SERVICE

| hereby certify that | am employed by the law firm of GERSHON, WILLOUGHBY &

Getz, LLC, and that pursuant to Rule 5(b), Federal Rules of Civil Procedure, a true and

correct copy of the foregoing CONSENT MOTION FOR DISMISSAL was delivered to

the following this 1 Gay of July, 2020, by:

[ ] United States mail, via U.S. Priority Mail

[X] Electronic Mail

Jacob A. Schunk
Jacob.Schunk@usdoj.gov
Assistant United States Attorney

111 7 Avenue SE, Box 1
Cedar Rapids, IA 52401-2101

Case 1:19-cv-00107-MAR

Randal D. Getz, M.D., J.D”

 

Document 13 Filed 07/10/20 Page 2 of 2
